UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2011 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-14749 Rocky Mountain Chocolate Factory, Inc. (Exact name of registrant as specified in its charter) Colorado 84-0910696 (State of incorporation) (I.R.S. Employer Identification No.) 265 Turner Drive, Durango, CO 81303 (Address of principal executive offices, including zip code) (970) 259-0554 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer Smaller reporting company x (Do not check if a smaller reporting company) o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X. On June 30, 2011, the registrant had outstanding 6,090,775 shares of its common stock, $.03 par value. 1 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 CONSOLIDATED STATEMENTS OF INCOME 3 CONSOLIDATED BALANCE SHEETS 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO INTERIM (UNAUDITED) FINANCIAL STATEMENTS 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 4. CONTROLS AND PROCEDURES 15 PART II. OTHER INFORMATION 15 ITEM 1. LEGAL PROCEEDINGS 15 ITEM 1A. RISK FACTORS 16 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ISSUER PURCHASES OF EQUITY SECURITIES 16 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 16 ITEM 4. RESERVED 16 ITEM 5. OTHER INFORMATION 16 ITEM 6. EXHIBITS 16 SIGNATURE 17 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended May 31, Revenues Sales $ $ Franchise and royalty fees Total revenues Costs and Expenses Cost of sales, exclusive of depreciation and amortization expense of $69,411 and $83,420 respectively Franchise costs Sales and marketing General and administrative Retail operating Depreciation and amortization Total costs and expenses Income from Operations Interest Income Income Before Income Taxes Income Tax Provision Net Income $ $ Basic Earnings per Common Share $ $ Diluted Earnings per Common Share $ $ Weighted Average Common Shares Outstanding Dilutive Effect of Stock Options Weighted Average Common Shares Outstanding, Assuming Dilution 6,252,0 6,305,782 6,252,0 6,252,070 The accompanying notes are an integral part of these consolidated financial statements. 3 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. CONSOLIDATED BALANCE SHEETS May 31, February 28, Assets (unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $415,848 and $376,319, respectively Notes receivable, current portion Refundable income taxes - Inventories, less reserve for obsolete inventory of $239,698 and $246,631, respectively Deferred income taxes Other Total current assets Property and Equipment, Net Other Assets Notes receivable, less current portion and valuation allowance of $24,000 and $14,000, respectively Goodwill, net Intangible assets, net Other Total other assets Total assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Accounts payable $ $ Accrued salaries and wages Other accrued expenses Dividend payable Deferred income Total current liabilities Deferred Income Taxes Commitments and Contingencies Stockholders’ Equity Preferred stock, $.10 par value; 250,000 authorized; 0 shares issued and outstanding Series A Junior Participating Preferred Stock, authorized 50,000 shares - - Undesignated series, authorized 200,000 shares - - Common stock, $.03 par value, 100,000,000 shares authorized, 6,090,775 and 6,069,976 issued and outstanding, respectively Additional paid-in capital Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended May 31, Cash Flows From Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for loss on accounts and notes receivable Provision for obsolete inventory (Gain)loss on sale, or acquisition of property and equipment ) Expense recorded for stock compensation Deferred income taxes ) ) Changes in operating assets and liabilities: Accounts receivable Inventories ) Other current assets ) ) Accounts payable ) ) Accrued liabilities Deferred income ) Net cash provided by operating activities Cash Flows From Investing Activities Addition to notes receivable ) ) Proceeds received on notes receivable Purchases of property and equipment ) ) Increase (decrease) in other assets ) Net cash used in investing activities ) ) Cash Flows From Financing Activities Issuance of common stock - Tax benefit of stock awards - Dividends paid ) ) Net cash used in financing activities ) ) Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 ROCKY MOUNTAIN CHOCOLATE FACTORY, INC. NOTES TO INTERIM (UNAUDITED) FINANCIAL STATEMENTS NOTE 1 – NATURE OF OPERATIONS AND BASIS OF PRESENTATION Nature of Operations The accompanying consolidated financial statements include the accounts of Rocky Mountain Chocolate Factory, Inc. and its wholly-owned subsidiary, Aspen LeafYogurt, LLC (collectively, the “Company”).All intercompany balances and transactions have been eliminated in consolidation. Rocky Mountain Chocolate Factory, Inc. (“RMCF”) is an international franchisor, confectionery manufacturer and retail operator in the United States, Canada and the United Arab Emirates. RMCF manufactures an extensive line of premium chocolate candies and other confectionery products. Aspen Leaf Yogurt, LLC (“ALY”) was incorporated in the state of Colorado as Aspen Leaf Yogurt, Inc. on September 30, 2010 and organized through conversion as Aspen Leaf Yogurt, LLC on October 14, 2010.ALY is a franchisor and retail operator of self-serve frozen yogurt retail locations. The Company’s revenues are currently derived from three principal sources: sales to franchisees and others of chocolates and other confectionery products manufactured by the Company; the collection of initial franchise fees and royalties from franchisees’ sales; and sales at Company-owned stores of chocolates and frozen yogurt and other confectionery products.The following table summarizes the number of stores operating under RMCF and ALY at May 31, 2011: Sold, Not Yet Open Open Total Rocky Mountain Chocolate Factory Company-owned stores - 11 11 Franchise stores – Domestic stores 8 Franchise stores – Domestic kiosks - 7 7 Franchise units – International - 56 56 Cold Stone Creamery – co-branded 4 43 47 Aspen Leaf Yogurt Stores Company-owned stores - 4 4 Franchise stores – Domestic stores 1 1 2 Total 13 Basis of Presentation The accompanying consolidated financial statements have been prepared by the Company, without audit, and reflect all adjustments which are, in the opinion of management, necessary for a fair statement of the results for the interim periods presented. The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial reporting and Securities and Exchange Commission regulations. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the consolidated financial statements reflect all adjustments (of a normal and recurring nature) which are necessary for a fair presentation of the financial position, results of operations and cash flows for the interim periods presented. The results of operations for the three months ended May 31, 2011 are not necessarily indicative of the results to be expected for the entire fiscal year. These consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended February 28, 2011. 6 NOTE 1 – NATURE OF OPERATIONS AND BASIS OF PRESENTATION - CONTINUED Subsequent Events On June 30, 2011, the Company entered an agreement to sell all of the assets associated with three Company-owned Rocky Mountain Chocolate Factory locations.When the sale of assets is completed, the Company will operate eight Company-owned RMCF locations and four ALY locations.The sale of these assets is not expected to result in a material impact on the Company’s results of operations. Stock-Based Compensation At May 31, 2011, the Company had stock-based compensation plans for employees and non-employee directors that authorized the granting of stock awards consisting of stock options and restricted stock units. The Company recognized $156,233 of stock-based compensation expense during the three months ended May 31, 2011 compared with $118,179 during the three months ended May 31, 2010. Compensation costs related to stock-based compensation are generally amortized over the vesting period. The following table summarizes stock option transactions for common stock during the three months ended May 31, 2011 and 2010: Three Months Ended May 31, Outstanding stock options as of February 28: Granted - Exercised ) - Cancelled/forfeited - ) Outstanding stock options as of May 31: Weighted average exercise price $ $ Weighted average remaining contractual term (in years) The following table summarizes non-vested restricted stock unit transactions for common stock during the three months ended May 31, 2011 and 2010: Three Months Ended May 31, Outstanding non-vested restricted stock units as of February 28: Granted - Vested ) - Cancelled/forfeited - - Outstanding non-vested restricted stock units as of May 31: Weighted average grant date fair value $ $ Weighted average remaining vesting period (in years) During the three months ended May 31, 2011, the Company issued 4,000 fully vested, unrestricted shares of stock and awarded 12,936 shares stock options to non-employee directors compared with 4,000 fully vested, unrestricted shares of stock and -0- shares of stock options issued to non-employee directors in the three months ended May 31, 2010. In connection with these non-employee director stock issuances, the Company recognized $52,886 and $38,000 of stock-based compensation expense during the three-month period ended May 31, 2011 and 2010, respectively. 7 NOTE 1 – NATURE OF OPERATIONS AND BASIS OF PRESENTATION - CONTINUED Stock-Based Compensation - Continued During the three months ended May 31, 2011, the Company recognized $103,347 of stock-based compensation expense related to non-vested, non-forfeited restricted stock unit grants. The restricted stock units generally vest 20% annually over a period of five years.Total unrecognized compensation expense of non-vested, non-forfeited restricted stock units, as of May 31, 2011, was $935,643, which is expected to be recognized over the weighted average period of 2.6 years. The weighted-average fair value of stock options granted during the three months ended May 31, 2011 was $0.89 per share and there were no options granted during the three months ended May 31, 2010. The fair value of each stock option grant is estimated on the date of grant using the Black-Scholes option-pricing model utilizing the following weighted average assumptions: Three Months Ended May 31, Expected dividend yield % n/a Expected stock price volatility 27
